Citation Nr: 1202951	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the residuals of a right leg injury, other than a scar, to include right knee and right ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in May 2009.  This transcript has been associated with the file.  

In September 2009, the Board denied the Veteran's claim.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a joint motion for remand which directed that the Board's September 2009 decision be vacated.  In April 2011, the Board remanded the claim to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining treatment records and affording him a VA examination.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was also afforded a VA examination in May 2011 for his right leg claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee and ankle disabilities are not shown to be due to a disease or injury in-service or to any incident of his military service and any evidence of arthritis did not manifest to a compensable degree within one year of service.

CONCLUSION OF LAW

The Veteran's right knee and ankle disabilities were not incurred in or aggravated by military service, nor may any arthritis be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2006.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2011 for his right knee and ankle claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
The Veteran is currently service connected for a scar from an abrasion of the right leg.  He is now claiming that he has other residuals that he received as the result of an in-service right leg injury.  

The Board has reviewed the Veteran's service treatment records and notes that he was given a medical examination at entrance to, and separation from, service in January 1949 and June 1952, respectively.  At his January 1949 medical examination the Veteran was not noted to have any right knee or ankle disabilities.  While in-service, the Veteran was involved in a vehicle accident in July 1950 which resulted in a wound to his right leg after a Jeep ran over him.  See October 1950 service treatment record.  He was treated for an avulsion of the skin of the right leg.  He was hospitalized for three months.  A follow up record noted cellulitis had cleared and that he was ambulatory with the aid of an ace bandage.  An x-ray was negative for defects.  At his separation examination in June 1952 the examiner noted the Veteran had a scar on his right leg which was well healed, but occasionally symptomatic.  There was no diagnosis of a right knee or ankle disability at this examination.

Although the Veteran's separation examination noted the Veteran had a right leg scar which could be symptomatic, there is no evidence that the Veteran complained of right knee or right ankle pain.  The condition noted pertains specifically to the scar on the Veteran's right leg, but there is no diagnosis or treatment for a right ankle or right knee disorder while in-service.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran filed a claim for service connection in October 1954 and listed that he suffered a leg injury in-service.  The Veteran was afforded a VA examination in December 1954 where he complained that his right leg ached in cold months and when he was on his feet for a long time.  The examiner found a 4 inch non-tender, non-adherent scar on the Veteran's right leg.  He did not diagnose any disability of the right knee, ankle, or leg at this examination.  This evidence, 2 years after the Veteran separated from service, weighs against the Veteran's claim that he suffered from right knee and ankle disabilities as a result of his in-service injury.

The first post-service treatment for a right knee or ankle disability comes from a June 2006 VA treatment record, approximately 54 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

A June 2006 VA orthopedic treatment record noted the Veteran complained of right knee pain.  In the examination report the Veteran was referred to rheumatology and knee replacement options were discussed.  A separate June 2006 VA treatment record indicated the Veteran was seen for a right knee hyalgan injection as the previous steroid injection in May had only provided relief for approximately 2 weeks.  An August 2006 VA treatment note indicates that the Veteran suffered from arthritis of the right knee.  During a September 2006 orthopedic consultation, the examiner reported that the Veteran had not responded to physical therapy and received no benefit from the pain injections.  X-ray reports showed bone-on-bone contact in the medial compartment in the knee.  At no time did the Veteran indicate that he had suffered from this pain since service discharge, nor did the examiner opine that the Veteran's right knee disability was related to service.  

The Veteran was afforded a VA examination in May 2011 for his right leg disabilities.  It was noted that the claims file was reviewed, and reflected that the Veteran got "partially run over" by a Jeep in-service, sustaining a soft tissue injury to the leg.  The Veteran reported some knee and ankle pain, but that the ankle pain had almost completely resolved itself.  He did not report using assistive devices for either his knee or ankle.  The Veteran reported no pain in his right knee or ankle during the range of motion testing and repetitive testing caused no additional pain.  After reviewing the x-rays the examiner determined the Veteran suffered from total knee and right ankle arthritis.  Other than arthritis, the examiner found a normal right ankle.

The examiner's opinion was that it was not likely the Veteran's current right ankle and knee disabilities were related to service.  His rationale was that there was no bony or joint injury noted during any examination in the 1950's.  There was also no evidence of arthritis at that time or within 1 year of separation from service.  Ultimately he opined the Veteran's current right ankle and knee disabilities were related to natural age progression.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a right leg injury.  The Board finds credible the Veteran's report that currently experiences right leg problems.  However, there is no credible evidence indicating that right leg residuals, other than a scar, began during service or that the Veteran experienced a continuity of symptomatology since service.

In this regard, the Board acknowledges the Veteran testified at his May 2009 Board hearing that he has experienced right leg pain since his in-service accident, but he did not complain at his separation examination because he did not want to be held in service.  He also testified that he was told in 1952 that there was nothing medically which could be done to alleviate the pain.  The Veteran also testified that he never complained about the pain in his right leg because he assumed walking was causing the pain.  He further testified that he did not self medicate to treat the pain in his right leg.
The most credible evidence of record suggests that his symptoms had their onset after separation.  The Board acknowledges that the Veteran injured his right leg in-service in 1950 and is now service-connected for the scar from this injury.  However, as discussed above, there is no competent evidence the Veteran suffered other residuals from this injury, specifically a right knee or ankle disability.  The service treatment records from the injury in-service indicate an x-ray was negative for defects and the only problem noted was cellulitis, which resolved, and an abrasion of the right leg.  See e.g., October 1950 service treatment record.  Although the Veteran testified that he experienced right leg pain during active duty, the Board finds more compelling the absence of treatment records for approximately 2 years of service after the incident occurred in 1950, as well as the absence of treatment records following separation from service.

The Board acknowledges that the Veteran believes he has residuals in his right leg as a result of the in-service vehicle accident in 1950.  See e.g., May 2009 Board hearing transcript.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from residuals of the in-service injury are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current right ankle and knee disabilities and service, as well as evidence showing no treatment for a right knee or ankle disability until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for residuals of an in-service right leg injury on a direct basis is not warranted.

Further, as there is no competent evidence of record of arthritis of either the right knee or right ankle manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's right knee and ankle disabilities manifested during active service and continued thereafter, or are otherwise related thereto.  There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.  Furthermore, the VA examiner's negative opinion and the length of time between the Veteran's separation from active service and first complaints of right knee and ankle pain weigh against the his claim.

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for residuals of a right leg injury must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a right leg injury is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


